PER CURIAM.
This workers’ compensation case presents the issue of an award of temporary total disability benefits for a period of time during which the claimant was in prison.1 Our review of the record indicates that competent substantial evidence supported the Deputy Commissioner’s finding that claimant was totally disabled during the period in question. Accordingly, the order below is affirmed.
BOOTH, WENTWORTH and WIGGIN-TON, JJ., concur.

. We find this award not precluded by Section 440.15(9), Florida Statutes, which is applicable only to permanent total disability benefits.